Case 1:21-cv-11124-DJC Document 17-16 Filed 08/02/21 Page 1 of 5




                    EXHIBIT 13
        Case 1:21-cv-11124-DJC Document 17-16 Filed 08/02/21 Page 2 of 5


From:            Brian Watson
To:              Jack N. Goodman
Cc:              "Matthew Krauss"; Patricia Holmes; Jeffrey Gordon; Allison Siebeneck; Jennifer Steeve
Subject:         RE: [EXTERNAL EMAIL] CoxCom, LLC v. Super Towers, Inc.
Date:            Friday, July 23, 2021 4:52:54 PM


Jack,

Here is another proposal. We plan to move for a speedy hearing on declaratory judgment. Will
Defendants agree to answer by the hearing?

Thanks again.

Brian O’Connor Watson
Riley Safer Holmes & Cancila LLP
70 W Madison St, Ste 2900
Chicago, Illinois 60602
(312) 471-8700 (main)
(312) 471-8776 (direct)
(312) 281-8801 (cell)
bwatson@rshc-law.com
www.rshc-law.com


From: Jack N. Goodman <jack@jackngoodman.com>
Sent: Friday, July 23, 2021 3:43 PM
To: Brian Watson <bwatson@rshc-law.com>
Cc: 'Matthew Krauss' <mkrauss@wmclaw.com>; Patricia Holmes <pholmes@rshc-law.com>; Jeffrey
Gordon <JGordon@rshc-law.com>; Allison Siebeneck <ASiebeneck@rshc-law.com>; Jennifer Steeve
<JSteeve@rshc-law.com>
Subject: RE: [EXTERNAL EMAIL] CoxCom, LLC v. Super Towers, Inc.

Brian,

We appreciate your response but don’t think we can reach an
agreement on this point. A thirty-day extension to respond to a
complaint is not excessive, and in our experience is often agreed to by
the parties as a matter of course and professional courtesy. We are
aware of no impact that Cox would suffer from this short extension that
would not also occur if we were to answer the Complaint on July 30. We
certainly cannot agree to concede financial relief that Cox is seeking in
this case as a condition for such an extension, particularly since, as I
have explained to you and to Cox’s FCC counsel, we have no authority
to bind Mission, which now is the licensee of the station.
       Case 1:21-cv-11124-DJC Document 17-16 Filed 08/02/21 Page 3 of 5




Given the parties’ inability to reach agreement and the impending July
30 deadline, we will plan to seek an extension on an emergency basis
and will note Cox’s opposition.

Best,

Jack

GOODMAN

Jack N. Goodman
2101 L Street, NW
Suite 300
Washington, DC 20036
jack@jackngoodman.com
O: 202-776-2045
M: 202-251-7507




From: Brian Watson <bwatson@rshc-law.com>
Sent: Friday, July 23, 2021 3:05 PM
To: Jack N. Goodman <jack@jackngoodman.com>
Cc: Matthew Krauss <mkrauss@wmclaw.com>; Patricia Holmes <pholmes@rshc-law.com>; Jeffrey
Gordon <JGordon@rshc-law.com>; Allison Siebeneck <ASiebeneck@rshc-law.com>; Jennifer Steeve
<JSteeve@rshc-law.com>
Subject: RE: [EXTERNAL EMAIL] CoxCom, LLC v. Super Towers, Inc.

Jack and Matthew,

Thank you again for the call and email.

Cox would prefer to consent to an extension but cannot agree to 30 days. As discussed, the payment
deadline under the agreement is August 16, but Defendants will not agree to terms related to the
payment, agree to expedite the declaratory judgment action, or propose another alternative that
will not harm Cox.

We are available to talk more. If Defendants file a motion, please include Cox’s position.

Thanks, and please let us know.

Brian O’Connor Watson
       Case 1:21-cv-11124-DJC Document 17-16 Filed 08/02/21 Page 4 of 5


Riley Safer Holmes & Cancila LLP
70 W Madison St, Ste 2900
Chicago, Illinois 60602
(312) 471-8700 (main)
(312) 471-8776 (direct)
(312) 281-8801 (cell)
bwatson@rshc-law.com
www.rshc-law.com


From: Jack N. Goodman <jack@jackngoodman.com>
Sent: Friday, July 23, 2021 12:27 PM
To: Brian Watson <bwatson@rshc-law.com>
Cc: Matthew Krauss <mkrauss@wmclaw.com>
Subject: [EXTERNAL EMAIL] CoxCom, LLC v. Super Towers, Inc.

Brian,

Following up on our call yesterday asking for your consent to a 30-
day extension of the time for Super Towers, Inc. to reply to the
complaint in this suit. Have you been able to contact your client to
determine whether it will consent?

Matthew Krauss, who is copied on this message, has been retained
by Super Towers in connection with this case. Given the fact that a
response would be due next week, we would appreciate a response by
the close of business today since, absent consent, we will need to file
an emergency motion for an extension on Monday.

Best,

Jack Goodman


GOODMAN

Jack N. Goodman
2101 L Street, NW
Suite 300
Washington, DC 20036
jack@jackngoodman.com
O: 202-776-2045
M: 202-251-7507
       Case 1:21-cv-11124-DJC Document 17-16 Filed 08/02/21 Page 5 of 5


CONFIDENTIALITY NOTE: This e-mail is intended only for the use of the individual or entity to which it
is addressed and may contain information that is privileged, confidential and exempt from disclosure
under applicable law. If the reader of this e-mail message is not the intended recipient, or the
employee or agent responsible for delivery of the message to the intended recipient, you are hereby
notified that any dissemination, distribution or copying of this communication is prohibited. If you
have received this e-mail in error, please notify us immediately by telephone at (312) 471-8700 and
also indicate the sender's name. Thank you.
